OPINION — AG — ** CLAIM — COURT ORDER — STATE AGENCY — JUDGMENT ** ENCLOSED YOU WILL FIND COPY OF THE COURT ORDER IN THE 'FORTINBERRY COMPANY, INC., PLAINTIFF, VS. OKLAHOMA TAX COMMISSION' AND 'J. FRANK MARTIN AND ERNEST M. BLACK SUBSTITUTED DEFENDANTS, THE FIRST NATIONAL BANK AND TRUST COMPANY OF OKLAHOMA CITY' TOGETHER WITH A CLAIM FOR 'BOLTS AND NUTS' FOR USE IN CONNECTION WITH A LOCK STRIP LICENSE PLATE, IN THE AMOUNT OF $50,625.00. THIS CLAIM HAS BEEN APPROVED BY THE CHAIRMAN OF THE OKLAHOMA TAX COMMISSION PURSUANT TO THE ORDER OF THE SUPREME COURT, BUT DOES NOT INDICATE THE APPROPRIATION FROM WHICH THE SAME IS TO BE PAID. IT IS THE INTERPRETATION OF THIS OFFICE THAT THERE ARE NO AVAILABLE APPROPRIATIONS OF THE OKLAHOMA TAX COMMISSION FROM WHICH THIS CLAIM MAY BE PAID. WE THEREFORE REQUEST AN OPINION AS TO WHAT PROCEDURES SHOULD BE FOLLOWED TO LIQUIDATE THIS OBLIGATION ? — AS STATE BUDGET DIRECTOR, SHOULD NOT TAKE ANY STEPS IN RELATION TO THE PAYMENT OF SAID CLAIM, UNLESS AND UNTIL YOU ARE DIRECTED BY THE SUPREME COURT TO PAY THE SAME FROM SOME DESIGNATED EXISTING APPROPRIATION OR FUND. (JUDGEMENT, COURTS, APPROVAL) CITE: 62 Ohio St. 41.5 [62-41.5], ARTICLE X, SECTION 1, ARTICLE X, SECTION 23 (UNAPPROPRIATED FUNDS) (FRED HANSEN)